Citation Nr: 0207127	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right leg fracture, including right leg 
amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 1995 
which denied the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for residuals of a right leg fracture, 
including right leg amputation.  An RO hearing was held in 
June 1996, and a Board hearing was held in December 1997.  
The Board remanded the case to the RO in March 1998 and 
December 1999.  Another RO hearing was held in February 2000.  
The Board again remanded the case to the RO in December 2000.  


FINDINGS OF FACT

1.  The veteran initially received private medical care for a 
fractured right leg; subsequently, over the course of a 
number of years, he received both private a VA medical care 
for residuals of the right leg fracture, including 
osteomyelitis; and he eventually required amputation of the 
right leg.

2.  The residuals of the right leg fracture, including the 
development of osteomyelitis and ultimate amputation of the 
leg, were due to the natural progress of the condition and 
were not the result of VA medical treatment.





CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a right leg fracture, including right leg 
amputation, have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1971 to November 
1974.

The veteran was admitted to Halifax Hospital in May 1987 
after having been struck by an automobile, sustaining a right 
leg fracture.  X-rays showed an open comminuted fracture of 
the tibia and fracture of the fibula.  He underwent wound 
debridement, irrigation, and application of a long leg cast.  
Following several unsuccessful attempts to transfer the 
veteran to a VA hospital, he underwent closed intramedullary 
interlocking rod fixation of his right tibia fracture.  He 
was discharged from the hospital in June 1987 in stable 
condition and ambulatory with crutches.  In July 1987, he was 
seen for follow-up.  He was noted to be in a short leg cast, 
utilizing crutches for ambulation, and conforming to a 
partial weight-bearing status.  X-rays disclosed alignment 
had been maintained, and good positioning of the interlocking 
nail.  He was to be seen for routine follow-up in a month, 
with possible consideration of cast removal at that time.  He 
was cautioned against any recurrent stress to the right lower 
extremity, and was advised to continue with partial weight-
bearing.

In August 1987, the veteran began follow-up treatment with 
the VA for his right leg fracture residuals.  The several 
volumes of records show his treatment during the succeeding 
years at multiple VA facilities, without prolonged continuity 
of treatment at a single facility.  

In August 1987, it was noted that the veteran had been non-
weight-bearing on crutches since the accident, and X-rays 
showed alignment of the tibia was near anatomical.  A 
fracture of the distal fibula also had good alignment.  There 
was little callus formation.  He was to continue non-weight-
bearing, and return in a month.  The impression was 13 weeks 
post right tibia and fibula fracture.  

In October 1987, he sought treatment at a different VA 
facility, complaining that his cast had broken.  In addition, 
his crutches had broken, and he had been on full weight-
bearing for two days.  He did not have any pain at the 
fracture site.  X-rays showed there was good alignment with 
little evidence of healing.  A new short leg cast was 
applied, and he was told to continue non-weight-bearing.  A 
week later, he complained that the new cast was softening.  
On examination, the cast was weak at the ankle and foot 
support areas.  He had mild tenderness at the fracture site, 
and there was mild to moderate swelling.  Although there was 
no gross motion, X-rays showed some evidence of motion, and 
the impression was delayed union.  He was to continue with 
the cast, but begin weight bearing.  X-rays in October 1987 
showed a general good alignment but there was a slight bulge 
and bowing at the fracture site involving the distal shaft of 
the fibula without separation of the fragments.  

Bone grafting was planned for December 1987.  However, in 
November 1987, when seen for another broken cast, the veteran 
also requested a second opinion regarding the bone graft.  In 
connection with this opinion, X-rays were taken in December 
1987, which showed nonunion of the fracture of the right 
tibia with internal fixation.  It was determined to try a 
short leg cast for six months prior surgical intervention.  

In January 1988, X-rays showed a fracture of the fixation rod 
in the right tibia, as well as nonunion of fracture in the 
tibia and healing changes about a fibular fracture, and he 
was hospitalized.  He was hospitalized at a VA facility from 
January to March 1988, during which time he was evaluated and 
treated for his right leg condition.  Various treatment 
options were discussed, including freshening of the nonunion, 
bone grafting, removal and replacement of intramedullary rod, 
and leg casting.  Other options were nonsurgical bone 
stimulation, or continued ambulation with no other therapy 
except for a short leg brace.  He was discharged in March 
1988, and was to elect which course he wanted to follow.  If 
nonsurgical treatment was elected, it was estimated that he 
would require a brace for a period of two years to determine 
if any union would occur.  He was transferred to a VA 
domiciliary.  A hospitalization for alcohol detoxification in 
March 1988 noted that the right lower extremity was encased 
in a velcrose splint to the knee.  

The veteran was hospitalized in a VA facility from March 1988 
to April 1988 for right tibial nonunion.  On examination, the 
right lower extremity revealed a marked deformity of the 
distal tibia.  There was a tender prominence.  All previous 
incisions were well-healed without discharge.  Because of the 
nonunion, he was referred for a bone scan to rule out active 
osteomyelitis.  The bone scan showed increased tracer 
activity, and osteomyelitis could not be excluded.  A Gallium 
scan was recommended.  The following day, he underwent 
removal of intramedullary nail, open reduction, and open 
intramedullary nailing of the right tibial nonunion, with 
distal interlocking, fibular osteotomy, and iliac crest bone 
grafting.  Surgical findings were that the intramedullary 
nail was completely broken.  There was an obvious nonunion, 
and no evidence of infection.  Tissue from the fracture site 
was sent for tissue culture to rule out indwelling infection.  
The bacteriology report was negative.  His postoperative 
course was uncomplicated.  A week after his discharge, he had 
edema in the lower leg, and some ingrown sutures, with no 
infection.  

In May 1988, the veteran complained of pain.  He reported 
touchdown weight-bearing with crutches only.  The incisions 
were noted to be well-healed, and the tibia was stable by 
physical examination.  The X-ray showed a question of 
compression and proximal nail extrusion.  He was to attempt 
partial weight-bearing for six weeks.  

Follow-up records in June 1988 noted well-healed scars.  
There was an area of erythema medial to the tibial incision.  
He was to progress to full weight-bearing as tolerated.  In 
July 1988, he complained of continued pain and swelling which 
was worse since the brace had been removed a month earlier.  
There was some swelling of the right leg and knee with no 
open areas.  The veteran had X-rays taken, but did not return 
for his follow-up appointment.  

In August 1988, he was hospitalized for two weeks, with the 
primary final diagnosis noted to be status post fracture of 
the right tibia with non-union and abscessed wound at the 
site of the pin removal.  He received an irregular discharge.  

An orthopedic consult in September 1988 noted that he had 
initially done well, but had developed an abscess on the 
lower leg.  Also, it was reported (although no records were 
available) that X-rays had shown osteomyelitis which had been 
treated with antibiotics.  X-rays on this occasion did not 
show definite osteomyelitis, and the impression was question 
of recent history of osteomyelitis.  A bone scan showed no 
definite focal area of increased tracer accumulation as had 
been previously seen in March 1988; therefore, it was doubted 
that osteomyelitis was likely, although it could not be 
entirely excluded.  A tomogram in September 1988, obtained to 
evaluate a new lucency identified on plain films in the 
tibia, resulted in an impression that the lucency was highly 
suggestive of infection.  The impression was delayed union 
without clear evidence of osteomyelitis, given normal 
laboratory blood tests.  

In November 1988, the surgical incision was noted to be well-
healed.  The screws were prominent with moderate skin 
irritation, without skin breakdown.  There was a 1-cm area of 
erythema.  X-rays showed increased callous formation and no 
change in the lucency.  Osteomyelitis was still noted to be 
ruled out.  

An outpatient note dated in January 1989 noted that the 
veteran was taking antibiotics.  He had an infection at the 
sites of the pins; he said this was the third time he this 
had gotten infected.  When seen by the doctor, he complained 
of recurrent drainage of pus at the pin site.  He said that 
the wound had first drained yellow-green pus about three 
weeks earlier, remained inflamed, and then had drainage again 
yesterday.  The veteran was sent for X-rays, which did not 
show any acute changes.  He did not return to surgery after 
the X-rays, and multiple attempts to contact him were 
unsuccessful.  In March 1989, the veteran complained of pain 
and swelling in the right lower leg, and pain in both knees.  
He said he had been playing basketball the previous day.  On 
examination, there were no open lesions, fluctuance, or 
erythema, although the leg was mildly tender.  

In February 1990, the veteran was seen with a very swollen 
and painful right lower leg.  In addition, he had noticed a 
purulent drainage from a fistula tract below the knee.  
Examination disclosed a large ecchymotic area with fluctuance 
in the mid-tibial region, and a draining sinus.  The 
impression was trauma with presumed chronic osteomyelitis.  
Hospitalization was advised, but the veteran refused that 
day, although he said he would reconsider.  

In June 1990, the veteran sought treatment complaining of 
pain in the right leg.  He reported a history of recurrent 
infection, as well as a re-fracture 4 months earlier.  When 
seen by the doctor, he reported multiple follow-up surgeries 
and chronic infection since the initial fracture in May 1987.  
On examination, there was an open wound.  X-rays disclosed a 
focal lucency in the tibial fracture site suggestive of 
fibrous or nonunion.  There was a marked soft tissue defect 
overlying the tibial fracture.  No soft tissue or bony 
inflammatory changes were identified.  The diagnosis was old 
fracture of the right tibia and fibula, rule out 
osteomyelitis, and rule out acute trauma.  

In July 1990, the veteran was seen at the VA complaining of 
pain in the right leg.  As history, it was noted that he had 
developed swelling of the right leg in February 1990, and had 
been hospitalized in Orlando Regional Medical Center, with 
the diagnosis of osteomyelitis.  He said he stayed in the 
hospital for two months, and that, following discharge, he 
had fallen again and fractured the same leg.  A tomogram of 
the tibia was consistent with history of osteomyelitis and 
old fracture, with a probable superimposed new fracture above 
the old fracture, since January 1989.  There was a bony 
defect at the old fracture site which may have represented a 
tract for drainage of the osteomyelitis.

According to a letter from J. D. Cole, M.D., dated in August 
1990, the veteran had staphylococcus epidermidis 
osteomyelitis of his right tibia.  His course had been 
complicated due to a large amount of nonviable bone, that had 
been covered with viable bone, during the  fracture-healing 
process.  It was planned to treat him with antibiotic beads.  
It was important that he avoid full weight-bearing during the 
treatment course, as there was a large defect present at the 
tibial fracture site.  

Records show the veteran's hospitalization on three occasions 
from August to October 1990 in Orlando Regional Medical 
Center.  During the first hospitalization, he underwent 
irrigation and debridement, and placement of antibiotic 
beads.  Cultures obtained were positive for staphylococcus 
epidermidis.  The diagnoses were non-union of the right tibia 
and chronic osteomyelitis of the right tibia.  Two weeks 
later, he was again admitted for irrigation and debridement 
of the tibia with antibiotic bead exchange and delayed 
closure of the flap.  When next hospitalized about three 
weeks later, he said he had noticed increased drainage the 
day prior to admission.  He underwent three irrigation and 
drainage procedures with placement of antibiotic beads during 
this hospitalization.  

Ten days after his discharge, in October 1990, he had X-rays 
taken at a VA facility, due to fluid drainage from the suture 
line.  A comparison was made with previous films of October 
1987, and it was noted that a large radiolucent defect 
currently shown within the tibia at the fracture site had 
also been present to some extent on the previous examination, 
but appeared currently to be larger and better defined 
suggesting a possibility of interval osteomyelitis.  There 
was no current evidence of active periosteal reaction, but 
the possibility of a chronic indolent infection could not be 
ruled out.  

The veteran was hospitalized in a VA facility from February 
to March 1991, after his leg had started draining again.  He 
under went surgery to remove the intramedullary rod and beads 
from the tibia.  He was treated with intravenous antibiotics 
during the hospitalization to suppress the osteomyelitis.  

From October 1991 to February 1992, the veteran was 
hospitalized in a VA facility primarily for treatment of 
chronic osteomyelitis of the right tibia, secondary to a 
compound fracture.  When seen initially, he complained of 
right leg pain, and he said he had been on antibiotics for a 
year.  On examination, his right lower leg was red, and there 
was an open area with drainage.  Several surgical procedure 
were done, without success, beginning with saucerization of 
the right tibia.  In January 1992, bone grafting was 
attempted, without success.  In February, an infectious 
diseases consult, noted to have been conducted after a review 
of the veteran's file, reported that the veteran had chronic 
osteomyelitis of the right tibia/fibula, due to Pseudomonas 
aeruginosa, which was questionably resistant to many 
antibiotics.  Examination of the wound noted some granulation 
of the tissue at the edges, and a small area of necrotic 
tissue.  A magnetic resonance imaging (MRI) scan showed 
extensive inflammatory changes in the right tibia, compatible 
with chronic osteomyelitis.  He was treated with a course of 
intravenous antibiotics.  Although it was planned to make 
arrangements for home administration of intravenous 
antibiotics, he took an irregular discharge.  He was informed 
that no further treatment could be given with this type of 
departure, and he said he understood the consequences.  

He was admitted later in February 1992 for further treatment 
of chronic osteomyelitis.  Again, multiple procedures were 
performed during this hospitalization from February to April 
1992.  In February, the wound was debrided.  After that he 
underwent placement of a Hickman catheter.  In March, he 
underwent debridement for prolonged antibiotic therapy, with 
placement of beads.  He was observed to be very noncompliant 
as far as keeping the right leg immobilized, and was found 
numerous times standing by his bedside or moving his right 
foot in spite of numerous discussions of the importance of 
immobilization and bedrest.  As a result, the tip of the flap 
appeared to dehisce and necrose, with the overlying skin 
graft obviously not taking.  He was then taken back to the 
operating room, where the tip of the flap was debrided and 
beads were placed under the flap.  They beads were removed 
about a week later, and the flap was reset.  It appeared to 
be viable without any areas of necrosis or questions of its 
survival.  The veteran was placed in a large short leg cast 
for immobilization.  The wound started healing nicely, and 
the short leg cast was removed.  Two days later, he left the 
hospital without notifying anyone of his departure, after a 
discussion of his anticipated length of stay and his upcoming 
treatment plan.  He had had continuous problems with 
compliance throughout his hospital stay and had been 
unwilling to follow directions and cooperate.  

Records show that in September 1992, he sought treatment for 
pain and non-healing of the wound in his right lower leg.  
The veteran was hospitalized from October to December 1992 
for treatment of his chronic osteomyelitis.  He underwent 
resection of the nonunion, and placement of antibiotic beads 
which were exchanged three times.  Later, he underwent a 
fibular transfer graft from the left leg to the right tibia 
with an Ilizarov external fixation and stabilizer.  An 
infection at the pin site was treated and resolved nicely.  
He was instructed to ambulate with crutches, and only minimal 
weight-bearing on the right leg.  

In June 1993, the veteran was again hospitalized in a VA 
facility.  These records note that he had a free 
osteocutaneous fibular flap with an Ilizarov device placed in 
December 1992.  He failed to keep his follow-up appointments 
following that procedure and had been lost to follow-up until 
three days before this admission.  X-rays showed 
osteomyelitis changes at the distal tibia which were felt to 
be consistent with distal non-union.  On examination, the 
Ilizarov device was intact.  He had a draining area around 
one pin.  He was placed on antibiotics.  Compression and 
distraction of the distal fibula/tibia junction with the 
hopes of stimulating new bone formation was planned, and the 
veteran was discharged to take care of some personal matters 
prior to the surgery.  

The veteran was hospitalized from July to August 1993.  
Historically, it was noted that he had most recently 
undergone a free osteocutaneous free fibular graft to his 
right lower extremity, after 12 cm of his native tibia had 
been resected, and placement of an Ilizarov device in 
December 1992.  There was a non-union around the distal 
fibular graft site.  He had failed numerous courses of 
intravenous antibiotics, and continued to have persistent 
drainage in his distal tibia around his Ilizarov pin sites.  

On examination, he had chronic venous insufficiency changes 
in his right lower extremity, and woody edema.  He was taken 
to the operating room, for removal of the Ilizarov, and 
irrigation and debridement of his non-union; however, gross 
pus was found.  He had an antibiotic bead pouch placed.  
Cultures disclosed Methicillin-resistant Staphylococcus 
aureus.  It was decided that a below-the-knee amputation was 
the best mode of treatment, and the veteran agreed to this 
after much thought.  Accordingly, the amputation was carried 
out, and he was doing well at discharge.  

From September to November 1993, he was hospitalized for 
rehabilitation.  He developed a draining fistula, worrisome 
for osteomyelitis.  Bone scan was positive, but an Indium 
scan was negative with a 90 percent sensitivity.  There was 
no further drainage during the hospitalization.  However, 
private treatment records from Triangle Orthopedic Associates 
and Durham Regional Medical Center dated from September 1994 
to April 2000 show his treatment for osteomyelitis, with 
multiple procedures.  VA records dated from December 2000 to 
March 2001 indicate that he underwent an above the knee 
amputation in late November 2000 due to osteomyelitis.  

Testimony was presented at personal hearings held by the RO 
in June 1996, the Board in December 1997, and the RO in 
February 2000.  The veteran said he had been initially 
treated in a private hospital in May 1987 after his right leg 
was fractured, and he had been told to stay in a cast for a 
year.  However, he asserted, when he went to the VA after his 
cast had been broken, they only provided a splint, and 
refused to call his local doctor.  He maintained that the 
splint and weight-bearing were responsible for the fracture 
of the rod which subsequently occurred.  He and his wife, who 
is a nurse, also said that they felt he received poor follow-
up care for his leg fracture, and that the treatment for 
osteomyelitis was not aggressive enough.  With respect to the 
VA medical records that report the veteran as noncompliant 
with treatment, the veteran and his wife indicated that he 
was not intentionally noncompliant but was frustrated on 
occasion.  



B.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, Board remands, and 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Private and VA treatment records have been obtained, and 
testimony was presented at personal hearings.  The Board is 
satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

The veteran maintains that he has additional right leg 
disability due to VA medical treatment, warranting 
compensation under 38 U.S.C.A. § 1151.  He contends that VA 
treatment for right leg fracture residuals led to 
complications, such as osteomyelitis, which eventually 
resulted in amputation of the right leg. 

The law providing compensation under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the veteran's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 
38 U.S.C.A. § 1151 (and the related regulations, 38 C.F.R. 
§§ 3.358, 3.800) in effect prior to the change.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease or  
injury, or the aggravation of an existing disease or injury, 
as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability, compensation shall be awarded in the same manner 
as if the disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (2001).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
upon which the claim is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  The regulation further 
provides, in part, that benefits will not be payable for the 
continuance or natural progress of disease or injury for 
which VA treatment is authorized.  38 C.F.R. § 3.358(b)(2).  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

For a claimant to prevail in a claim under the old version of 
38 U.S.C.A. § 1151 and related regulations (which are 
applicable to the present case), it is not required that 
there be a showing of negligence or fault on the part of the 
VA, yet it must be shown that disability was not a necessary 
consequence of VA treatment and that disability was not the 
result of natural progress of medical condition. 

The evidence shows that the veteran fractured his right leg 
in May 1987, and was initially treated at a private hospital.  
Over the years thereafter he received both private and VA 
care for right leg fracture residuals.  In August 1987, he 
received his initial VA treatment.  The first complication 
noted was a delayed union, followed by a fracture of the 
fixation rod.  During a hospitalization from March to April 
1988, a bone scan was conducted to determine if the veteran 
had osteomyelitis.  This scan was unable to rule out 
osteomyelitis; however, the surgery the following day did not 
disclose any signs of infection, and testing did not show the 
presence of bacteria at the fracture site.  In September 
1988, the veteran said he had been treated for osteomyelitis; 
however, records later obtained did not confirm 
osteomyelitis.  Testing conducted at that time was 
inconclusive, with osteomyelitis considered doubtful, but not 
ruled out.  However, records show he was treated with 
antibiotics.  In January 1989, he complained of an infection 
at the site of the pins, but he did not return for follow-up 
at that time.   

In February 1990, he refused hospitalization at a VA facility 
for evaluation and treatment of presumed osteomyelitis; 
however, the evidence indicates that he was hospitalized for 
treatment at a private facility in February.  The evidence 
also indicates that apparently after that, he refractured the 
right tibia.  From August to October 1990, his osteomyelitis 
was treated at Orlando Regional Medical Center with 
antibiotic beads.  

Subsequently, he received VA treatment for osteomyelitis, 
with numerous surgical procedures and other treatment 
modalities performed, including antibiotics provided 
intravenously and the local application with beads.  The 
treatment required extensive hospitalization, including a 5-
month hospitalization from October 1991 to March 1992.  
However, the osteomyelitis persisted and progressed, 
eventually necessitating amputation below the knee in July 
1993, and above the knee in November 2000.  

The veteran's treatment over the years was complicated by his 
lifestyle, which resulted in his being treated at multiple VA 
facilities, with no outpatient treatment provided 
consistently over any significant length of time at one 
facility.  He often failed to report for follow-up, causing 
difficulties in overall treatment management.  The record 
also shows several occasions on which the veteran did not 
take the advice of the doctor, and there were a number of 
irregular hospital discharges.  

The evidence does not show a causal connection between VA 
hospitalization or medical or surgical treatment for right 
leg fracture residuals, and the development or advancement of 
complications such as osteomyelitis, with eventual right leg 
amputation.

The veteran contends that his initial treatment at the VA was 
inadequate and contrary to what his private doctor had 
recommended.  However, his doctor's records do not support 
his assertion.  Although he says his private doctor said he 
should remain in a cast for a year, the records from that 
doctor show that when last seen, in July 1987, the 
possibility of removing the cast the following month was 
mentioned.  

The veteran also asserts that the VA failed to timely 
diagnose or properly treat the osteomyelitis.  The evidence 
shows that when first suspected in March 1988, the presence 
of osteomyelitis was not confirmed by surgery or laboratory 
studies.  The medical evidence does not show that 
osteomyelitis was present at that time, and the changes shown 
on a bone scan at that time were not present on a bone scan 
in September 1988.  Moreover, although the tests in September 
1988 were inconclusive, he was treated with antibiotics at 
that time.  

Subsequent medical records fail to show that any VA treatment 
caused or worsened the residuals of the right leg fracture, 
including osteomyelitis, which eventuated in the leg 
amputation.  The veteran, as a layman, is not competent to 
provide a medical opinion on this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While his wife, as a 
nurse, has some medical experience, her opinion has little 
probative value under the circumstances.  See Black v. Brown, 
10 Vet.App. 279 (1997).   She did not enter the picture prior 
to 1992, and has not pointed to any specific incident or 
incidents that would indicate VA causation in the onset or 
progression of the veteran's right leg fracture complications 
including osteomyelitis.  While the osteomyelitis proved 
refractory to the many forms of treatment used, there is no 
medical evidence indicating that the course of the disease 
was other than unfortunate natural progress.  

In sum, the evidence shows that, following initial private 
treatment for a right leg fracture, the veteran had 
complications including osteomyelitis in the leg, for which, 
over the course of a years, he received both private a VA 
medical care, with eventual amputation of the right leg.  The 
residuals of the right leg fracture, including the 
development of osteomyelitis and ultimate amputation of the 
leg, were due to the natural progress of the condition and 
were not the result of VA medical treatment.  It follows that 
the criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a right leg fracture, including right leg 
amputation, have not been met.  The preponderance of the 
evidence is against the claim for compensation under 
38 U.S.C.A. § 1151.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
right leg fracture, including right leg amputation, is 
denied.  





		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

